Citation Nr: 0002109	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  98-19 497A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an initial compensable evaluation for 
status post right inguinal hernia.

3.  Entitlement to an initial compensable evaluation for 
status post right ankle reconstruction.

4.  Entitlement to an initial compensable evaluation for an 
injury of the left middle finger.


REPRESENTATION

Veteran represented by:	Colorado Department of Human 
Services Division of Veterans Affairs



ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1990 to 
March 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  December 1997 rating decision by 
the Department of Veterans' Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Fort Harrison, Montana.  The M&ROC, 
in pertinent part, denied service connection for bilateral 
hearing loss and injury to the left middle finger, granted 
service connection and assigned a non-compensable rating for 
status post right inguinal hernia and status post right ankle 
reconstruction.

In April 1998 the veteran filed a notice of disagreement 
(NOD) with the M&ROC's decision on the issues of service 
connection for bilateral hearing loss and injury to the left 
middle finger and the non-compensable ratings assigned for 
status post right inguinal hernia and ankle reconstruction.

In August 1998 the M&ROC issued a rating decision and the 
statement of the case (SOC) was issued contemporaneously.  
The decision confirmed the denial of service connection for 
bilateral hearing loss and the non-compensable ratings 
assigned for status post right inguinal hernia and ankle 
reconstruction.  Service connection for injury to the left 
middle finger was granted and assigned a non-compensable 
evaluation.  This was considered to be a grant of benefits 
sought on appeal.  The SOC did not list the issue of service 
connection for injury to the left middle finger.  See 
38 C.F.R. § 19.26 (1999).

In November 1998 the veteran filed a timely substantive 
appeal to the Board.  He contended that his hearing loss was 
caused by military service, his hernia is a bother and the 
scar is still tender, his ankle is still sore and his middle 
left finger bothers him in any cold weather.  The Board 
construes the veteran's statements as an appeal of each of 
the issues he raised in his NOD.  The issue of service 
connection for injury to the left middle finger was not 
discussed in the SOC.  Accordingly, the issue of entitlement 
to an initial compensable evaluation for an injury of the 
left middle finger is addressed in the remand portion of this 
decision.

Additionally, it is reasonably raised from the record that a 
separate rating under 38 C.F.R. § 4.118, Diagnostic Code 7805 
(1999) is warranted for residuals of right inguinal 
herniorrhaphy.  The issue of entitlement to an initial 
compensable evaluation for status post right inguinal hernia 
is addressed in the remand portion of the decision.


FINDINGS OF FACT

1.  Bilateral sensorineural hearing loss, a chronic disease, 
was shown in service, and was again found on the most recent 
VA post service audiology examination. 

2.  The veteran's status post right ankle injury is not 
productive of limitation of motion or functional loss.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(a) 
(West 1991 & Supp. 1999);  38 C.F.R. §§ 3.303, 3.307, 3.385 
(1999).

2.  The schedular criteria for an initial compensable 
evaluation for status post right ankle reconstruction are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. §§ 
4.7, 4.20, 4.40, 4.45, 4.71, Plate II, 4.71a, Diagnostic Code 
5271 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Hearing Loss

A clinical evaluation of the veteran prior to enlistment to 
active duty, in November 1989, revealed no reports, 
complaints or diagnoses of hearing loss.  His auditory acuity 
was reported as normal.  However, in March 1990, the month 
the veteran entered active duty, an audiogram report revealed 
that he had a stenotic ear canal of the right ear.  There was 
no diagnosis of hearing loss.

Medical history report at reenlistment in June 1993 reveals 
hearing loss of unknown cause.  Audiometry test showed a 05 
decibel loss in the 500 frequency, a 05 decibel loss in the 
1000 frequency, a 05 decibel loss in the 2000 frequency, a 10 
decibel loss in the 3000 frequency, and a 35 decibel loss in 
the 4000 frequency of the right ear.  It showed a 05 decibel 
loss in the 500 frequency, a 05 decibel loss in the 1000 
frequency, a 10 decibel loss in the 2000 frequency, a 10 
decibel loss in the 3000 frequency, and a 40 decibel loss in 
the 4000 frequency of the left ear.  Audiology was 
recommended.  

An August 1994 consultation report revealed that the veteran 
had normal hearing through 3000 Hertz with high frequency, 
Sinsom neural loss stable from September 1993.  There was 
negative performance intensity-phonemically balanced (PI-PB) 
rollover, and negative reflex decay.  Audiometry test showed 
a 05 decibel loss in the 500 frequency, a 10 decibel loss in 
the 1000 frequency, a 10 decibel loss in the 2000 frequency, 
a 15 decibel loss in the 3000 frequency, and a 50 decibel 
loss in the 4000 frequency of the right ear.  It showed a 05 
decibel loss in the 500 frequency, a 05 decibel loss in the 
1000 frequency, no decibel loss in the 2000 frequency, a 10 
decibel loss in the 3000 frequency, and a 45 decibel loss in 
the 4000 frequency of the left ear.  The examiner recommended 
annual checks.


In the March 1995 reenlistment examination report, no ear 
trouble was noted.  The veteran underwent a physical 
examination at the time of his discharge from active military 
service in February 1997.  Examination findings revealed 
normal ears and auditory acuity.  The audiometry test showed 
a -05 decibel loss in the 500 frequency, a -05 decibel loss 
in the 1000 frequency, no decibel loss in the 2000 frequency, 
a -10 decibel loss in the 3000 frequency, and a -05 decibel 
loss in the 4000 frequency of the right ear.  It showed no 
decibel loss in the 500 frequency, 
a -05 decibel loss in the 1000 frequency, a 05 decibel loss 
in the 2000 frequency, a -05 decibel loss in the 3000 
frequency, and a 05 decibel loss in the 4000 frequency of the 
left ear.

In June 1998 the veteran underwent VA audiological 
evaluation.  The average puretone threshold of the four 
frequencies combined was 36 decibels for the right ear and 33 
decibels for the left ear.  Audiometry test showed a 25 
decibel loss in the 1000 frequency, a 25 decibel loss in the 
2000 frequency, a 30 decibel loss in the 3000 frequency and a 
65 decibel loss in the 4000 frequency of the right ear.  It 
showed a 20 decibel loss in the 1000 frequency, a 20 decibel 
loss in the 2000 frequency, a 25 decibel loss in the 3000 
frequency, and a 65 decibel loss in the 4000 frequency of the 
left ear.  Speech recognition was 100 percent in both ears.  
The examiner noted that there was a mild hearing loss 
bilaterally.  It was noted that the veteran was exposed to 
noise in the military from such things as aircraft, 
helicopters, engine room, and diesel engines.  Civilian type 
noise exposure was noted as truck driving, hunting and 
weapons.

Status Post Right Ankle Reconstruction

The veteran injured his right ankle, while in-service, in 
August 1995.  He sustained a grade II severe right ankle 
sprain.  He was treated with a short-leg walking cast for 
approximately eight weeks, then progressed to a fracture boot 
to aid in range of motion for a period of four to six weeks.  
During this period, he underwent aggressive physical therapy.

In October 1995 a bone scan confirmed that the veteran had 
developed a reflex sympathetic dystrophy (RSD) of his right 
foot and ankle.  It was noted in an October 1995 orthopedic 
clinic report that the veteran still had moderate calf and 
ankle pain.  It was also noted that he had good range of 
motion.

In November 1995 it was noted that the veteran's RSD of his 
right foot and ankle was improving with physical therapy and 
that he was tolerating the ankle brace.  He was instructed to 
continue with physical therapy.

Medical records show that the veteran continued to complain 
of right ankle pain from December 1995 to March 1996.  In 
June 1996 he underwent a right ankle reconstruction with a 
right Brostrom procedure being performed.  Post operatively, 
he underwent six weeks of casting and aggressive 
postoperative rehabilitation.

In July 1996 it was reported that the veteran was stable and 
progression to a walker was forthcoming.  In August 1996 it 
was noted that his inversion was still tender.  It was also 
noted that he wished to proceed with the Medical Board.

Examination conducted for the Medical Evaluation Board 
revealed that his scar was well healed.  There was no 
evidence of infection.  He had full range of motion.  He had 
a good clinical stability to inversion test of his ankle.  He 
had full dorsiflexion and plantar flexion of his ankle 
without any problems.  However, he had marked pain along the 
scar.  Additionally he had a positive Tinel with radiating 
pain down to his small and 4th toe.  The diagnoses were 
status post RSD, ankle instability status post ankle 
reconstruction and post surgical neuroma.

VA examination of June 1998 revealed that the veteran had 
intermittent pain of the ankle when performing heavy lifting.  
It was noted that he gets good relief with extra strength 
Tylenol or Motrin.  It was further noted that his current job 
as a truck driver does not require heavy lifting, but is 
essentially sedentary.  On examination, the lateral aspect 
showed an eleven-centimeter well healed non-tender scar.  
There was 5/5 strength throughout the right and left lower 
extremities, to include hip flexors, quads with dorsi-plantar 
flexors and hamstrings.  Supination, inversion and eversion 
of the ankle was also within normal limits, right equals 
left.  


Dorsiflexion was 20 degrees, plantar flexion was 40 degrees, 
inversion was 45 degrees, and eversion was 0-5 degrees right 
equals left.  There was some discomfort to direct palpation 
over the lateral malleolus but there was no laxity of the 
tibia/fibular joint noted.  Gait was within normal limits 
with symmetrical swing and stance phase.  There was good 
ankle, knee and hip motion.  Heel and toe walk was intact 
with some discomfort on heel and toe walk in the lateral 
aspect ankle surgical area.  The diagnosis was well-healed 
non-tender cicatrix, normal clinical exam and discomfort as 
described.  The opinion of the examiner was that issues of 
DeLuca for the right ankle do not apply.  The examiner's 
opinion was based on the functional report of the veteran at 
the time of the examination with no significant weakness, 
fatigability, incoordination or pain identified.

X-ray of the veteran's right tibia and fibula which included 
the ankle in June 1998 showed no acute fracture or bone 
lesion.  There were no soft tissue abnormalities.  Ankle 
mortise was smooth and symmetric.  There was no degenerative 
change.  The diagnosis was normal right tibia, fibula and 
ankle.

Criteria

Well Groundedness

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

Although a claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; the claimant must submit 
supporting evidence and the evidence must justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that a well grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 9 Vet. 
App. 341, 343-44 (1996); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Service Connection 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131(West 
1991); 38 C.F.R. § 3.303 (1999).  

Service connection for organic disease of the nervous system 
may be established where the condition was not diagnosed 
during service, but became manifest to a compensable degree 
within one year of the veteran's discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Notwithstanding the foregoing, service connection may be 
granted for disease which is diagnosed after discharge from 
military service, when all the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999); Cosman v. Principi, 3 Vet. App. 303,305 (1992).  

Service connection may also be granted for disability which 
is proximately due to a service-connected disease or injury.  
38 C.F.R. § 3.310 (1999); Harder v. Brown 5 Vet. App. 183, 
187 (1993).



For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).  
38 C.F.R. § 3.385 was promulgated to establish when a hearing 
"disability" is present within the meaning of 38 U.S.C.A. §§ 
1110 and 1131, and operates to establish whether measured 
hearing loss is a disability for which compensation may be 
paid.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).


Increased Rating

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  

In initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (1999).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  

Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1999).

Diagnostic Code 5271 provides the rating criteria for 
evaluating limitation of motion of the ankle.  Moderate 
limitation of motion warrants a 10 percent disability 
evaluation and marked limitation of motion of the ankle 
warrants a 20 percent disability evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5271. (1999)

The normal range of motion of the ankle is from 0 to 20 
degrees of dorsiflexion and from 0 to 45 degrees of plantar 
flexion.  38 C.F.R. § 4.70, Plate II (1999).

38 C.F.R. § 4.71a, Diagnostic Code 5270 provides for the 
evaluation of ankylosis of the ankle.  For ankylosis limiting 
the ankle plantar flexion to less than 30 degrees, the 
evaluation is 20 percent.  For ankylosis limiting plantar 
flexion to between 30 degrees and 40 degrees, or limiting 
dorsiflexion to between 0 degrees and 10 degrees, a 30 
percent evaluation is provided.  For ankylosis of the ankle 
in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion or eversion deformity, a 40 percent 
evaluation is provided.  

The Board notes that disability of the musculoskeletal system 
is the inability to perform normal working movement with 
normal excursion, strength, speed, coordination, and 
endurance, that weakness is as important as limitation of 
motion, and that a part which becomes disabled on use must be 
regarded as seriously disabled.  38 C.F.R. § 4.40 (1999).

Functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is to be 
considered in evaluating the degree of disability, but a 
little-used part of the musculoskeletal system may be 
expected to show evidence of disuse, through atrophy, the 
condition of the skin, absence of normal callosity, or the 
like.  38 C.F.R. § 4.40 (1999).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45 (1999).

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.  It is the intention of the rating schedule 
to recognize actual painful, unstable, or malaligned joints, 
due to healed injury, as at least minimally compensable.

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.4., 4.45, 4.59.  
Johnson v. Brown, 9 Vet. App. 7, 11 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

In addition, in every instance where the schedule does not 
provide a zero percent evaluation for a Diagnostic Code, a 
non-compensable evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (1999) .

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (1999).  

In Gilbert v. Derwinski,  1 Vet. App. 49, 54 (1990) the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

Analysis

Hearing Loss

At the onset, the Board finds that the veteran has satisfied 
the initial burden of submitting a well-grounded claim for 
service connection for bilateral hearing loss within the 
meaning of 38 U.S.C.A. § 5107 (West 1991).  See also Murphy, 
supra.  That is, the claim is not inherently implausible.  In 
this regard, the Board notes that the veteran was diagnosed 
with sensorineural hearing loss in service, a chronic 
disability which was again shown post service.

Service connection may be granted for a disability which 
began in military service or was caused by some event or 
experience in service.  In addition, 38 C.F.R. 
§ 3.385, in pertinent part, provides that hearing status 
shall be considered service-connected when the thresholds for 
any of the frequencies of 500, 1000, 2000, 3000, and 4000 
Hertz are 40 decibels or greater.  38 C.F.R. § 3.385 (1999).  

The service medical records show the veteran was diagnosed 
with bilateral hearing loss compatible with organic disease 
of the nervous system.  Organic disease of the nervous system 
is considered a chronic disability with application of the 
criteria reported earlier.  While no hearing loss was shown 
at separation from service or on immediate post service 
examination, the most recent VA examination of record shows 
the veteran continues to have bilateral hearing loss, a 
chronic disability initially manifested in service.  The VA 
examiner acknowledged his inservice exposure to a noisy 
environment.  For the foregoing reasons the Board finds that 
the veteran's bilateral hearing loss, a chronic disability, 
cannot satisfactorily be dissociated from his period of 
active service, thereby warranting entitlement to a grant of 
service connection.


Right Status Post Right Ankle Reconstruction

As a preliminary matter, the Board notes that the veteran's 
claim is found to be well grounded under 38 U.S.C.A. § 
5107(a) (West 1991).  That is, he has presented a claim which 
is plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed, and that no further assistance 
is required in order to satisfy the duty to assist mandated 
by 38 U.S.C.A. § 5107(a) (West 1991).  

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
medical records and all other evidence of record pertaining 
to the history of the veteran's right ankle reconstruction.  


The veteran has been provided VA examinations in connection 
with his claim for compensation benefits, and other evidence 
has been obtained which is probative thereof.  The Board has 
found nothing in the historical record that would lead to a 
conclusion that the evidence of record is not adequate for 
rating purposes. 

With regard to the veteran's status post right ankle 
reconstruction, a non-compensable evaluation is assigned 
under Diagnostic Code 5271 unless there is, at a minimum, 
moderate limited motion of the ankle.  The June 1998 VA 
examination of the ankle shows that his range of motion is 
normal.  Normal motion of the ankle is from 45 degrees of 
plantar flexion to 20 degrees of dorsiflexion.  38 C.F.R. 
§ 4.71, Plate II.  

Examination showed the veteran's motion at 20 degrees of 
dorsiflexion and plantar flexion of 40 degrees.  His gait was 
within normal limits; and, heel and toe walk was intact.  
This is significant because a 10 percent evaluation is not 
assignable until limitation of motion is moderate and 
moderate limitation of motion is not shown in the evidence 
presented.  Since the evidence does not demonstrate the 
presence of moderate limitation of motion the right ankle, as 
required for a compensable evaluation, the Board finds that a 
compensable evaluation is not warranted.

When rating motion of a joint, pain is a factor to consider.  
See DeLuca, supra.  However, the pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the veteran undertaking the motion.  38 C.F.R. § 4.40.  The 
veteran complained that his ankle is sore.  VA examination 
indicated that there was some discomfort in the lateral 
aspect ankle surgical area on heel and toe walk.  

However, it was noted that the veteran had no specific 
restrictions and limitations even though he stated that he 
could not lift heavily without discomfort.  The examiner 
specifically discussed the issues of DeLuca in her 
evaluation.  

The examiner noted that issues of DeLuca for the right ankle 
do not apply, based on the functional report of the veteran 
with no significant weakness, fatigability, incoordination or 
pain identified at that time.  Since the examiner's opinion 
virtually excluded the disabling manifestations of pain, 
weakness, fatigability and incoordination, there are no bases 
for a compensable evaluation due to functional loss under 
38 C.F.R. § 4.40.

Moreover, there is no evidence in the record of ankylosis of 
the ankle.  Therefore, the criteria under 38 C.F.R. § 4.41a 
Diagnostic Code 5270 are inapplicable in this case.

The veteran's claim involves an appeal as to the initial 
rating assigned for his status post right ankle 
reconstruction on the occasion of the grant of service 
connection by the M&ROC in December 1997, rather than an 
increased rating claim where entitlement to compensation had 
previously been established.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  In initial rating cases, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  Id.  
In the case at hand, the Board notes that a staged rating is 
not applicable.

Based upon the above findings with regard to the veteran's 
service-connected status post right ankle reconstruction, and 
following a full review of the record, the Board finds that 
the evidence is not so evenly balanced as to require 
application of the benefit of the doubt in favor of the 
veteran's claim.  Gilbert v. Derwinski,  1 Vet. App. 49, 56 
(1990).

Additional Matter
Extraschedular Evaluation

With respect to the claim of a compensable evaluation for 
status post right ankle reconstruction, the Board observes 
that in light of Floyd v. Brown, 9 Vet. App. 88 (1996), the 
Board does not have jurisdiction to assign an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the United 
States Court of Appeals for Veterans Claims (Court) clarified 
that it did not read the regulation as precluding the Board 
from affirming an M&ROC conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, the Board notes that the M&ROC 
provided the veteran with the criteria under 38 C.F.R. 
§ 3.321(b)(1) (1999) for assignment of an increased 
evaluation on an extraschedular basis.  The M&ROC determined 
that the veteran's disability picture was not unusual or 
exceptional in nature such as to warrant assignment of an 
extraschedular evaluation.

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).  

As to the disability presented in this case, the Board cannot 
conclude that the disability picture is so unusual or 
exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
prevent the use of the regular rating criteria.

The regular schedular standards as applied to the veteran's 
case adequately compensate him for the demonstrated level of 
impairment produced by his right ankle disability.  No 
evidentiary basis has been presented upon which to predicate 
referral of the veteran's case to the Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service for consideration of extraschedular evaluation.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to an initial compensable evaluation for status 
post right ankle reconstruction is denied.


REMAND

This claim must be afforded expeditious treatment by the 
M&ROC.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs and M&ROCs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.

With regard to the veteran's claim for injury to the left 
middle finger, the Board notes that in August 1998 the M&ROC 
granted service connection and assigned a non- compensable 
evaluation.  Service connection was previously denied in 
December 1997 and a NOD was timely filed with the M&ROC.  A 
SOC was issued contemporaneously with the August 1998 rating 
decision which did not discuss the issue of injury to the 
left middle finger.  In December 1998 the veteran appealed 
all of the issues listed on the SOC and included a statement, 
which the Board construes as an appeal of the issue of injury 
to the left middle finger.

The Board notes that under 38 C.F.R. § 19.26 a SOC is not 
required when the benefit sought on appeal is granted 
subsequent to the filing of the NOD.  In this case, the M&ROC 
acted in compliance with the regulations when it did not 
issue a SOC for the issue of injury to the left middle 
finger.  

However, a reasonable interpretation of the veteran's 
statement is that he is appealing the August 1998 rating 
decision which assigned a non-compensable evaluation for 
injury to the left middle finger.  Consequently, it is 
required that an SOC be forwarded to the veteran to afford 
him an evaluation of the summary of the evidence and 
applicable laws and the reason for the M&ROC's determination 
of the case relating to the issue of injury to the middle 
left finger.  See 38 C.F.R. § 19.29 (1999).  Godfrey v. 
Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. 
App. 124 (1996); Malincon v. West, 12 Vet. App. 238 (1999).

With regard to the issue of limitation of function of the 
inguinal hernial affected by a scar, the Board notes that it 
has been reasonably raised from the record that residuals of 
the veteran's right inguinal herniorrhaphy warrants a review 
under 38 C.F.R. 4.118, Diagnostic Code 7805 (1999).  Under 
this diagnostic code, a scar is to be evaluated based on the 
limitation of function of the affected part.

The June 1998 VA examination report showed the right inguinal 
hernia repair was a well healed, non-tender local scar.  
There was no reoccurrence of the hernia.  The examiner noted 
that the veteran had a six-inch mesh inserted in the area of 
the hernia.  It was noted that there was subjective 
discomfort in the scar area compatible with the mesh 
insertion.  The veteran reported being told that the mesh may 
bother him and it may need to be revised in the future.  The 
examiner noted that local aching can occur if the veteran 
twists or does extensive lifting.  It was further noted that 
the veteran had not followed with a physician since being 
discharged from the service.  The diagnosis was status post 
right inguinal hernia repair as described with a well healed 
non-tender cicatrix and discomfort as described.  The 
examiner noted that she would apply issues of DeLuca, (infra) 
to the inguinal hernia due to pain, weakness and inability to 
lift repetitively.

As limitation of function has been medically attributed to 
the veteran's hernial scar, this is a basis for a review 
under the applicable regulation.  There are, however, no 
diagnostic codes applicable to limitation of function of an 
inguinal hernia and it is not clear from the record what 
anatomical part is affected.  Therefore, this issue is 
remanded to the RO to identify the anatomical part affected 
and to consider assignment of a separate rating under 
38 C.F.R. § 4.118, Diagnostic Code 7805.


For the foregoing reasons and to ensure that VA has met its 
duty to assist the claimant in developing facts pertinent to 
the claim and is in full compliance with due process 
requirements, the case is REMANDED to the M&ROC for the 
following development:

1.  The veteran  has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the M&ROC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The M&ROC should issue a SOC on the 
issue of entitlement to an initial 
compensable evaluation for an injury of 
the left middle finger.  The veteran 
should be advised as to the need to 
timely file an appeal if he wishes 
appellate review.

3.  The M&ROC should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment of medical care providers, VA 
and non-VA, inpatient and outpatient, who 
may possess additional records referable 
to treatment of his right inguinal 
hernia.  After obtaining any necessary 
authorization or medical releases, the 
M&ROC request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the M&ROC 
should secure all outstanding VA 
treatment records.


4.  The M&ROC should arrange for a VA 
medical examination by an appropriate 
specialist for the purpose of 
ascertaining the nature and extent of 
severity of his status post right 
inguinal hernia.  Any further indicated 
studies should be conducted.  The claims 
file, the criteria under 38 C.F.R. § 4.40 
and Diagnostic Codes 7803, 7804, 7805, 
and 7338, and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  

The examiner's report should identify 
disablement present due to the status 
post right inguinal hernia, and in 
particular any anatomical part affected 
by the scar which results in limitation 
of function.  Specifically, the examiner 
should provide a complete and detailed 
response in the examination report to the 
following concerns which are directed 
toward matters expressly for 
consideration under 38 C.F.R. §§ 4.40, 
4.118 Diagnostic Code 7805 (1999).

a) The examiner should establish the 
extent of limitation on the ability 
due to damage in the affected part to 
perform the normal working movements 
of the affected part with normal 
excursion, strength, speed, 
coordination and endurance.  It is 
essential that the examination on 
which ratings are based adequately 
portray the anatomical damage, and the 
functional loss, with respect to all 
these elements.  38 C.F.R. § 4.40 
(1999).





b) The examiner should establish whether 
there is any functional loss present 
due to pain, supported by adequate 
pathology and evidenced by visible 
behavior of the veteran undertaking 
the motion.  The examiner should 
express the degree of additional range 
of motion loss of the affected part 
during flare-ups, if any.  38 C.F.R. 
§ 4.40 (1999).

c) The examiner should determine if there 
is less movement than normal, more 
movement than normal, weakened 
movement, excess fatigability, 
incoordination or impaired ability to 
execute skilled movements smoothly, 
pain on movement, swelling, deformity 
or atrophy of disuse of the affected 
part.  See 38 C.F.R. § 4.45 (1999).  
The examiner should address the 
provided criteria for rating the 
status post right inguinal repair, and 
provide a complete rationale for any 
opinions expressed as to the nature 
and extent of its severity.

5.  Thereafter, the M&ROC should review 
the claims file to ensure that all of the 
foregoing development requested 
development has been completed.  In 
particular, the M&ROC should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the M&ROC should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).


6.  After undertaking any development 
deemed essential in addition to that 
specified above, the M&ROC should 
readjudicate the issue of entitlement to 
an initial compensable evaluation for 
status post right inguinal hernia with 
consideration of the applicability of 
Fenderson, DeLuca, supra, and the 
criteria under 38 C.F.R. § 3.321(b)(1).

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the M&ROC should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the M&ROC.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 



